Exhibit 10.1

[On H.B. Fuller Company letterhead]

 

H.B. Fuller Company   1200 Willow Lake Boulevard   Correspondence to: St. Paul,
Minnesota 55110-5101   P.O. Box 64683 Phone: (651) 236-5900   St. Paul,
Minnesota 55164-0683

February 2, 2010

Mr. James Owens

2 Manchester Lane

Pittstown, NJ 08867

 

  Re: Your Offer Letter from H.B. Fuller Company dated June 30, 2008 (the “Offer
Letter”)

Dear Jim:

The purpose of this letter agreement is to amend the terms of your Offer Letter
regarding the “Special Bonus Award.”

The “Special Bonus Award” paragraph of your Offer Letter is hereby amended to
read as follows:

“Special Bonus Award: You will receive a bonus of $500,000, payable as follows:

 

  (1) $250,000 payable on August 1, 2010 if you are still employed by
H.B. Fuller Company on such date; and

 

  (2) $250,000 payable if you are still employed by H.B. Fuller Company and you
relocate to Minnesota, with relocation expected to occur by no later than
August 1, 2012. If you do not relocate to Minnesota by August 1, 2012, you will
not be eligible for this $250,000 portion of the special bonus.”

Except as provided in this letter agreement, the terms of your Offer Letter will
remain unchanged.

 

Sincerely, /s/ Michele Volpi Michele Volpi President and Chief Executive Officer

 

Agreed and Accepted:   

/s/ James Owens

    Dated: February 2, 2010    James Owens    